Citation Nr: 9920595	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a right ankle fracture.  

2.  Entitlement to a compensable evaluation for postoperative 
residuals of a left elbow fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from May 1992 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO granted service connection for 
postoperative residuals of a right ankle fracture, and 
assigned a 10 percent evaluation effective the day following 
the veteran's separation from service, May 17, 1997.  That 
decision also granted service connection for postoperative 
residuals of a left elbow fracture and assigned a 
noncompensable evaluation, effective May 17, 1997.

In November 1998 the RO increased the evaluation for the 
veteran's right ankle disability to 20 percent, effective May 
17, 1997.  The veteran and his representative have continued 
to disagree with the assigned evaluation.  

The case has been forwarded to the Board for appellate 
review.

The issue of entitlement to a compensable evaluation for 
post-operative residuals of a left elbow fracture will be 
discussed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The postoperative residuals of the veteran's right ankle 
fracture consist of decreased range of motion and pain, 
without nonunion or more than moderate deformity of the 
tarsal or metatarsal bones, since the effective date of the 
grant of service connection.

2.  Ankylosis of the right ankle has not been demonstrated.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
postoperative residuals of a right ankle fracture have not 
been met at any time since the effective date of the grant of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

During active service the veteran was involved in a motor 
cycle accident and sustained various injuries including a 
right ankle fracture.  The right ankle was treated with 
hardware, plates, and screws. 

The veteran was accorded a VA general examination in 
September 1997.  At that time he reported that he was unable 
to run due to his right ankle disability.  He reported that 
walking on uneven surface was difficult.  He also reported 
that his ankle was weak and twisted easily but he was able to 
perform the duties of driving his truck.  On examination, 
there was subjective pain to attempting dorsiflexion beyond 
the zero degree.  His plantar flexion was the same in both 
feet, medial and lateral flexion were the same.  There was 
good pronation and supination.  Walking on his tiptoes was 
painful and caused the right foot to give way.  The 
impression was status postoperative right ankle.  X-rays 
showed no bony deformity and well preserved joint space.  
Small ossific fractures were seen beneath the medial 
malleolus likely due to old avulsion trauma.

The veteran was accorded a VA general examination in 
September 1998.  At that time he reported that he experienced 
daily pain in his right ankle.  He also reported that he did 
not take medication or use assisted devices.  He asserted 
that he experienced swelling in his right ankle.  The veteran 
reported that towards the end of the day he tends to limp 
favoring his right ankle.

On examination, range of motion was as follows: right ankle 
extension was to 5 degrees, flexion was to 40 degrees; left 
ankle extension was to 10 degrees, and flexion was to 52 
degrees.  The right ankle measured 11.5 inches in 
circumference and the left ankle measured 10.5 inches in 
circumference.  The veteran was able to stand on his toes and 
heels, both right and left.  He could assume the squatting 
position and arise without difficulty.  The veteran reported 
that he was a truck driver but had to quit because of his 
ankle pain.  He was currently employed as a clerk, he 
reported approximately 6-7 days of lost time due to his right 
ankle pain within a six-month period.  

Pertinent Law and Regulation

The appellant's claims are well grounded. 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  The average impairment as set forth 
in VA's Schedule for Rating Disabilities, codified in 38 
C.F.R. Part 4, includes diagnostic codes which represent 
particular disabilities.  Generally, the degrees of 
disabilities specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45 (1998).

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the affected joint.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(1998).

With any form of arthritis, painful motion is an important 
factor of disability. The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability. It is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59 (1998).

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  38 
U.S.C.A. § 4.71a.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1998), which requires that each disability be viewed in 
relation to its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 20 percent during any period since service connection was 
established.

Analysis

The September 1998, VA examination shows that the residuals 
of the service-connected right ankle injury are currently 
manifested by swelling and limitation of motion to 5 degrees 
of dorsiflexion and 30 degrees of plantar flexion.  The 
normal range of motion for the ankle joint is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.  On the most recent examination, right ankle 
extension was to 5 degrees and flexion was to 40 degrees.  
The evidence shows, therefore, that the veteran has 
significant limitation of motion in the right ankle.  The 
veteran is currently in receipt of the maximum schedular 
rating for limitation of motion of the ankle under Diagnostic 
Code 5271.

The provisions of 38 C.F.R. §§ 4.40 and 4.45, do not apply, 
because the veteran has been granted the maximum schedular 
disability rating available for limitation of motion of the 
ankle, and a higher evaluation would require ankylosis.  
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Under Diagnostic Code 5270, ankylosis in plantar flexion 
between 30 and 40 degrees, or in dorsiflexion between 0 and 
10 degrees warrants a 30 percent evaluation.  Ankylosis of 
the ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent evaluation.

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 10 percent 
evaluation for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.

Ankylosis is defined as "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  Because the right ankle can be flexed from 5 degrees 
of dorsiflexion to 40 degrees of plantar flexion, the ankle 
cannot be said to be ankylosed.

A 30 percent evaluation is also provided under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5283 when there is 
severe malunion or nonunion of the tarsal or metatarsal 
bones.  The only reported X-ray examination made since the 
grant of service connection showed that there was no bony 
deformity, and the joint space appeared relatively well 
preserved.  It follows that there has been no showing of 
severe malunion or nonunion of the tarsal or metatarsal 
bones.

In his VA Form 646, the veteran's representative argued in 
essence that the veteran should be provided a separate 
evaluation for arthritis in the ankle, or in the alternative 
that he should be provided separate evaluations for loss of 
sensation and for pain in the ankle.  The representative 
cited the opinion of VA's General Counsel in VAOPGCPREC 23-97 
(1997).  That opinion held that a claimant who has arthritis 
and instability of a knee may be provided separate 
evaluations under Diagnostic Codes 5003, for arthritis and 
5257, for lateral subluxation or instability of a knee.  

Diagnostic Code 5003 provides that degenerative arthritis 
shown by X-ray examination is to be rated on the basis of 
limitation of motion of the affected joint under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint group or minor joint 
group affected by limitation of motion.

It is unclear whether the X-ray examination in this case 
shows arthritis.  It is not necessary to reach that question, 
however.  The veteran's ankle disability is currently 
evaluated under the diagnostic code for limitation of motion 
of that joint.  Thus, even if he had arthritis, his 
disability would be evaluated under the same criteria as has 
been used by the RO.  The veteran could not be awarded an 
additional separate evaluation because his limitation of 
motion has already been considered in the current evaluation.  
38 C.F.R. § 4.25 (1998).  

A separate evaluation based on pain would also be 
inappropriate, since VA is required to account for pain in 
assigning ratings based on limitation of motion.  Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); 38 C.F.R. §§ 4.40, 4.45. 

The VA examination did reveal that the veteran had a loss of 
sensation from just below the knee including the right foot.  
However, the veteran has been awarded a separate 10 percent 
evaluation for loss of sensation in the right leg.  Neither 
the veteran nor his representative have expressed 
disagreement with that evaluation.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown.  The veteran 
has reportedly lost only six or seven days from work in six 
months and the veteran's disability has not required any, let 
alone frequent, periods of hospitalization since service.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted.


ORDER

A rating in excess of 20 percent for postoperative residuals 
of a right ankle fracture is denied.  

REMAND

With regard to the claim of entitlement to a compensable 
evaluation for postoperative residuals of a left elbow 
fracture.  The Board notes that the veteran's representative 
argues that the veteran's service-connected disability should 
be rated for arthritis based on the X-ray findings. 

The veteran was accorded a VA general examination in 
September 1997.  At that time, he reported that lifting heavy 
objects caused pain.  He also reported that his elbow ached 
in wet and cold weather.  On examination, full range of 
flexion and extension was noted.  There was no pain with 
rotation of the elbow.  There was crepitation noted.  
Strength was described as a good grasp in the hands.  The 
impression was status post left elbow.  No disability noted.  
X-rays showed small bony fragments on medial epicondyle of 
distal humerus which appeared to be old and likely due to 
distant trauma.  

The veteran was accorded a VA examination in September 1998.  
At that time, he reported that there was no loss of feeling 
in the left arm or hand.  Range of motion was as follows: 
right elbow extension was neutral, flexion was to 140 
degrees; left elbow extension was neutral, and flexion was to 
140 degrees.  There was noted pain on full extension of the 
left elbow, a few degrees of extension from about 135 degrees 
to 140 degrees caused pain.  X-rays revealed small bony 
densities adjacent to the medial distal humerus.  It was 
noted that they could be posttraumatic.  

The veteran's representative has asserted that the veteran 
should be awarded a 10 percent evaluation for his elbow 
disability on the basis of X-ray evidence of arthritis with 
painful motion.  However, it is unclear at this point whether 
the X-ray actually showed arthritis.

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1998); see 38 C.F.R. 
§ 19.9 (1998).

Where the Board makes a decision based on an examination 
report which does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

In view of the foregoing this case is remanded for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
elbow disability.  After securing the 
necessary release, the RO should obtain 
those records that are not already part 
of the claims folder.

2.  The veteran should be afforded an 
appropriate examination to evaluate his 
left elbow disability.  He should be 
advised that this examination is 
necessary to evaluate her claim, and that 
a failure to report for the examination 
could result in a denial of his claim in 
accordance with 38 C.F.R. § 3.655 (1998).  
The examiner should review the claims 
folder prior to the examination.  The 
examiner is requested to report all 
ranges of motion.  The examiner is asked 
to determine whether the left elbow 
exhibits weakened movement, excess 
fatigability, or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner is specifically requested to 
perform X-ray studies to determine the 
presence of arthritis.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should then readjudicate the 
veteran's claim, and consider whether the 
veteran is entitled to a compensable 
evaluation based on arthritis.  If the 
benefits sought on appeal remains denied 
the RO should issue a supplemental 
statement of the case showing its 
consideration of entitlement to an extra- 
schedular evaluation and evaluation for 
the left elbow disability.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
 	Member, Board of Veterans' Appeals


 

